UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6119




A. TURNER,

                                              Plaintiff - Appellant,

          versus



RAYMOND IGLECIA, Psychiatrist; L. OWENS, HSA,
Records    Custody;    GENE    M.    JOHNSON,
VDOC-Director,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (2:05-cv-00670-RGD)


Submitted: April 27, 2006                        Decided: May 8, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


A. Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           A. Turner appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000).      We have reviewed the record and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See Turner v. Iglecia, No. 2:05-cv-00670-RGD (E.D.

Va. filed Jan. 3, 2006 & entered Jan. 4, 2006).         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -